 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8

 9
                           CENTRAL DISTRICT OF CALIFORNIA

10
                                             )
11   PAVEL FUKS, an individual,              )       CASE NO.: 8:19-cv-1212- JVS (JDEx)
                                             )
                                             )
12                                           )       ORDER GRANTING
                  Plaintiff,                 )
13                                           )       STIPULATION TO CONTINUE
     vs.                                     )       DISCOVERY, MOTION, AND
14                                           )
                                             )       EXPERT DISCOVERY CUT OFF,
                                             )
15   YURI VANETIK, an individual,            )
                                                     AND TRIAL DATE
                                             )
16                                           )
                Defendants.                  )
17                                           )
     _____________________________________   )
18

19

20

21

22

23

24

25

26

27

28

                                                 1
 1   GOOD CAUSE appearing therefore, IT IS HEREBY ORDERED that:
 2   Pursuant to the parties’ stipulation, the Court sets the following dates:
 3         A. The Jury Trial is continued to January 12, 2021 at 8:30 a.m.
 4                 File Findings of Fact and Conclusions of Law by January 5, 2020.
 5         B. The Final PreTrial Conference is continued to December 21, 2020 at
 6             11:00 a.m. [note date change]
 7                 File PreTrial Documents not later than December 14, 2020 [note
 8                    date change]
 9                 File motions in limine not later than November 23, 2020 [note date
10                    change]
11         C. The Discovery Cut-off is continued to October 29, 2020.
12         D. Law and Motion cut-off is continued to November 23, 2020 at 1:30 p.m.
13   Or in the alternative.
14         A. The discovery cutoff is continued to August 20, 2020.
15         B. The motion cutoff is continued to September 14, 2020 at 1:30 p.m.
16         At this time, the Court can provide no assurance that the matter will proceed
17         to trial as indicated.
18

19

20   Dated: July 23, 2020                    _______________________________
21
                                             Hon. James V. Selna
                                             UNITED STATES DISTICT JUDGE
22

23

24

25

26

27

28

                                                2
